Citation Nr: 1633581	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected lumbar spine kyphosis, degenerative disc disease, and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	J. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1963 to December 1963.  

In July 2009, the Board of Veterans' Appeals (Board) granted service connection for lumbar spine kyphosis, degenerative disc disease, and degenerative joint disease.  

This matter comes before the Board on appeal from an October 2009 rating decision of the Portland, Oregon, Regional Office (RO) which effectuated the Board's July 2009 decision; assigned a 10 percent evaluation for the Veteran's lumbar spine disability; and effectuated the award as of January 15, 2004.  In June 2016, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Veteran asserts that an initial evaluation in excess of 10 percent is warranted for his service-connected lumbar spine disorder as that disability is manifested by significant functional impairment due to pain.  The Veteran's attorney advances that the Veteran's lumbar spine disability is productive of recurrent pain which radiates into both lower extremities.  

The Veteran was afforded an August 2013 VA thoracolumbar spine examination.  The examination report states that the Veteran complained of recurrent back pain including "radiating pain into the legs with [right greater than left]."  On examination, the Veteran was noted to exhibit absent knee and ankle reflexes, bilaterally.  The examiner checked the "no" response to the question of whether the Veteran had "radicular pain or any other signs or symptoms due to radiculopathy?"  The VA physician's assistant did not comment on or otherwise address the Veteran's complaints of lumbar spine pain which radiated into both of his lower extremities.  

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the VA examiner's failure to adequately address the Veteran's complaints of radiating lumbar spine pain, the Board finds that further VA evaluation is necessary to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after August 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected lumbar spine disorder since August 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after August 2013.  

3.  Thereafter, schedule the Veteran for a VA spine examination in order to determine the current nature and severity of his service-connected lumbar spine kyphosis, degenerative disc disease, and degenerative joint disease, to include any associated objective neurologic disability.  The examiner should express an opinion as to the impact of the Veteran's lumbar spine disability upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of an initial evaluation in excess of 10 percent for the Veteran's lumbar spine kyphosis, degenerative disc disease, and degenerative joint disease.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

6.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).  

